Citation Nr: 0015592	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-47 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of improved pension benefits.

(The issues of service connection for stomach and eye 
disabilities are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 1998, the veteran testified 
at a personal hearing at the RO before the undersigned member 
of the Board.  In June 1998, the Board remanded this case to 
the RO for further development which has since been 
accomplished.  


FINDINGS OF FACT

1.  The maximum annual rate of improved pension for a veteran 
with no dependents was $8,246, effective December 1, 1995; 
$8,486, effective December 1, 1996; $8,665, effective 
December 1, 1997; and $8,778, effective December 1, 1998.  

2.  During 1996, the veteran's income was $7,755 and his 
unreimbursed medical expenses were $110; during 1997, his 
income was $8,777 and his unreimbursed medical expenses were 
$534.18; during 1998, his income was $8,976 and his 
unreimbursed medical expenses were $234.98; and during 1999, 
his income  was $9,084 and his unreimbursed medical expenses 
were $600.  

3.  The veteran's annual countable income as of January 1, 
1996 was less than the pertinent maximum annual rate.  

4.  The veteran's annual countable income as of December 1, 
1996, exceeded the pertinent maximum annual rates.  


CONCLUSIONS OF LAW

1.  The veteran was properly paid $41 in improved pension 
benefits per month from January 1, 1996 to November 30, 1996.  
38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.273 (1999).

2.  The veteran's improved pension benefits were properly 
terminated, effective December 1, 1996.  38 U.S.C.A. § 1503 
(West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The Board notes that improved pension provides for maximum 
income levels under which eligibility is based and this 
amount is offset by annual income of the recipient minus any 
excepted unreimbursed medical expenses.  For the purpose of 
determining initial entitlement, or for resuming payments on 
an award which was previously discontinued, the monthly rate 
of pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's annual rate of countable income on the 
effective date of entitlement and dividing the remainder by 
12; whenever there is a change in a beneficiary's annual rate 
of countable income, the monthly rate of pension payable 
shall be computed by reducing the beneficiary's applicable 
maximum annual pension rate by the beneficiary's new annual 
rate of countable income on the effective date of the change 
in the annual rate of income, and dividing the remainder by 
12.  38 C.F.R. § 3.273 (1999).  For the purpose of computing 
income for improved pension, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a) 
(1999).  Income from Social Security Administration (SSA) 
benefits is not specifically excludable under 38 C.F.R. 
§ 3.272, and, therefore, is properly considered as income for 
computing the veteran's improved pension benefits for the 
annualization period in which it was received.  However, 38 
C.F.R. § 3.272 (1999) provides that a portion of unreimbursed 
medical expenses may be deducted.  The pertinent regulation 
provides that there will be excluded from the amount of an 
individual's annual income any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred.  An estimate based on a clear and reasonable 
expectation that unusual medical expenditure will be realized 
may be accepted for the purpose of authorizing prospective 
payments of benefits subject to necessary adjustment in the 
award upon receipt of an amended estimate, or after the end 
of the 12-month annualization period upon receipt of an 
eligibility verification report.  In regard to a veteran's 
income, unreimbursed medical expenses will be excluded when 
all of the following requirements are met: (i) they were or 
will be paid by a veteran or spouse for medical expenses of 
the veteran, spouse, children, parents and other relatives 
for whom there is a moral or legal obligation of support; 
(ii) they were or will be incurred on behalf of a person who 
is a member or a constructive member of the veteran's or 
spouse's household; and (iii) they were or will be in excess 
of 5 percent of the applicable maximum annual pension rate or 
rates for the veteran (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g) (1999).  

Pertinent regulations provide that improved pension benefits 
shall be terminated if countable annual income exceeds 
applicable income limitations.  The maximum annual rate of 
improved pension for a veteran with no dependents was $8,246, 
effective December 1, 1995; $8,486, effective December 1, 
1996; $8,665, effective December 1, 1997; and $8,778, 
effective December 1, 1998.  38 C.F.R. § 3.23 (1999).

Historically, the veteran applied for nonservice-connected 
pension benefits in January 1993.  In his application, the 
appellant indicated that his income consisted of $634 monthly 
in SSA benefits.  The veteran also reported unreimbursed 
medical expenses.  In a September 1993 rating decision, the 
RO denied the veteran's claim based on a finding that he was 
not permanently and totally disabled.  The veteran appealed 
that determination and medical evidence was submitted in 
support of his claim.  In October 1995, an Improved Pension 
Eligibility Verification Report (EVR), was received from the 
veteran.  In that EVR, the veteran reported that his income 
consisted of $5,800 in wages from May 1994 through September 
1994, and $4,600 in wages from June 1995 through September 
1995.  The veteran also reported that he received $679 
monthly in SSA benefits.  He did not report any unreimbursed 
medical expenses.  In a November 1995 rating decision, the 
veteran was granted entitlement to nonservice-connected 
pension benefits effective January 29, 1993.  

In January 1996, the RO notified the veteran that his claim 
for nonservice-connected pension benefits had been denied due 
to excessive income.  The veteran submitted a notice of 
disagreement to that decision.  In April 1996, the RO 
reconsidered the veteran's claim and determined that he was 
entitled to improved pension benefits from February 1, 1993 
(the first day of the month following the receipt of his 
claim for such benefits).  However, the RO further determined 
that the veteran's improved pension benefits were terminated 
as of June 1, 1994 due to excessive income.  The veteran did 
not appeal that determination.  

In May 1996, another EVR was received in which the veteran 
indicated that his sole source of income was from SSA 
benefits of $697 monthly ($8,364 annually).  He did not 
report any unreimbursed medical expenses.  The RO apparently 
accepted the EVR as a new application for nonservice-
connected pension benefits.  

In June 1996, the RO determined that the appellant was not 
entitled to nonservice-connected pension benefits due to 
excessive income.  The veteran has appealed this 
determination.  

In August 1997, the veteran submitted bills representing 
medical expenses.  Thereafter, the Board notes that the 
veteran testified at a personal hearing at the RO before the 
undersigned member of the Board in March 1998.  At that time, 
he submitted additional financial information.  In addition, 
during his hearing, the veteran specified that he had 
unreimbursed medical expenses that should be taken into 
consideration in the calculation of his income.  

In order to clarify exactly when and what amount of 
unreimbursed medical bills were paid by him, the Board 
remanded this case to the RO in June 1998.  

Thereafter, the veteran submitted EVRs and his unreimbursed 
medical expenses for 1996, 1997, 1998, and 1999 which showed 
his income for those periods as well as his unreimbursed 
medical expenses.  

Specifically, he indicated that during 1996, his income from 
SSA benefits was $7,755 and his unreimbursed medical expenses 
were $110.  He indicated that during 1997, his income from 
SSA benefits was $8,777 and his unreimbursed medical expenses 
were $534.18.  He indicated that during 1998, his income from 
SSA benefits was $8,976 and his unreimbursed medical expenses 
were $234.98.  He indicated that during 1999, his income from 
SSA benefits was $9,084 and his unreimbursed medical expenses 
were $600.  

In March 1999, the veteran was notified that he had been 
awarded improved pension benefits of $41 per month from 
January 1, 1996 to the end of November 1996.  Thereafter, his 
improved benefits were terminated due to excessive income.  

As noted, the maximum annual rate of improved pension for a 
veteran with no dependents was $8,246, effective December 1, 
1995.  As of January 1,1996, income was $7,755 and 
unreimbursed medical expenses were $110.  Five percent of the 
maximum annual pension rate for the veteran was $412.30.  
Since the amount of the veteran's unreimbursed medical 
expenses was less than 5 percent of the pertinent maximum 
annual pension rate for the veteran, none of his medical 
expenses were excluded.  Nevertheless, the veteran's total 
income was less than the pertinent maximum annual pension 
rate for the veteran.  Thus, the veteran was entitled to $41 
in improved pension benefits per month from January 1, 1996 
to November 30, 1996.  

As noted, the maximum annual rate of improved pension for a 
veteran with no dependents was $8,486, effective December 1, 
1996.  As of January 1,1997, income was $8,777 and 
unreimbursed medical expenses were $534.18.  Five percent of 
the maximum annual pension rate for the veteran was $424.30.  
Since the amount of the veteran's unreimbursed medical 
expenses was more than 5 percent of the pertinent maximum 
annual pension rate for the veteran by $109.88, that amount 
may be excluded from income.  Thus, his income was $8,667.12.  
Therefore, the veteran's income was excessive for improved 
pension purposes.  

As noted, the maximum annual rate of improved pension for a 
veteran with no dependents was $8,665, effective December 1, 
1997.  As of January 1,1998, income was $8,976 and 
unreimbursed medical expenses were $234.98.  Five percent of 
the maximum annual pension rate for the veteran was $433.25.  
Since the amount of the veteran's unreimbursed medical 
expenses was less than 5 percent of the pertinent maximum 
annual pension rate for the veteran, none of his medical 
expenses were excluded.  Therefore, the veteran's income was 
excessive for improved pension purposes.  

As noted, the maximum annual rate of improved pension for a 
veteran with no dependents was $8,778, effective December 1, 
1998.  As of January 1,1999, income was $9,084  and 
unreimbursed medical expenses were $600.  Five percent of the 
maximum annual pension rate for the veteran was $438.90.  
Since the amount of the veteran's unreimbursed medical 
expenses was more than 5 percent of the pertinent maximum 
annual pension rate for the veteran by $161.10, that amount 
may be excluded from income.  Thus, his income was $8,922.90.  
Therefore, the veteran's income was excessive for improved 
pension purposes.  

Accordingly, the Board concludes that the veteran was 
entitled to $41 in improved pension benefits per month from 
January 1, 1996 to November 30, 1996.  Effective December 1, 
1996, the veteran's improved pension benefits were properly 
terminated due to excessive income.  


ORDER

The appeal is denied.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

